Citation Nr: 1221153	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for hemorrhoids (exclusive of the period from December 6, 2007, to February 1, 2008, during which a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from June 1978 to June 2001. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which granted a temporary evaluation of 100 percent under 38 C.F.R. § 4.30 effective December 6, 2007, and assigned a noncompensable rating beginning February 1, 2008.

In an October 2009 statement the Veteran informed the RO of private treatment records, related to his claim for service connection for leukemia, and submitted an authorization for release.  The November 2009 rating decision which denied service connection for leukemia did not address the Veteran's statement or document any attempts to obtain the private treatment records.  It appears the Veteran's statement and authorization may not have been associated with the claims filed at the time the November 2009 rating decision was issued, and development may not have been completed.  However, as the Board does not have jurisdiction over the issue it is referred to the AOJ for appropriate action.  


FINDING OF FACT

As of February 1, 2008, the Veteran's hemorrhoids were manifested by internal hemorrhoids with occasional bleeding and burning.  There is no evidence that the Veteran's hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue or evidencing frequent recurrences. 

CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114 , Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Appropriate notice was provided in a January 2008 letter.  

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In his August 2008 appeal the Veteran reported that he was going to follow up with the surgeon and would submit the paperwork afterwards.  However, no additional private medical records were received.  There is no indication that the Veteran did have further evaluation with the surgeon, and in any event a VA examination was conducted afterwards which evaluated the Veteran's current condition. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in January 2008 and July 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's hemorrhoids are evaluated under the provision of 38 C.F.R. § 4.114 , Diagnostic Code 7336, which provides for a noncompensable rating where there is evidence of mild or moderate internal or external hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids, external or internal, with persistent bleeding and with secondary anemia, or with fissures.  

The Veteran filed a claim for increased rating in December 2007.  As a 100 percent (temporary total) rating is in effect from December 6, 2007, to February 1, 2008, the increased evaluation claim is moot during the time.  

The Veteran underwent a hemorrhoidectomy in December 2007.  Prior to the surgery, he reported a history of bleeding hemorrhoids off and on for a few years with no symptoms of rectal pain or symptoms compatible with fissure, but all due to bleeding.  He had an evaluation and colonoscopy which was negative.  The doctor diagnosed internal hemorrhoids with no spasm or fissure.  The post-operative diagnosis was prolapsed and bleeding internal hemorrhoids.  

Shortly after surgery, at a January 2008 VA examination, the Veteran reported a history of hemorrhoids which were surgically removed and that his symptoms had improved.  He denied itching or burning in the rectal area but did occasionally have blood in his stool.  He denied abdominal pain, nausea, and vomiting.  Upon physical examination there were no external hemorrhoids, and the test for blood in the stool was negative.  The examiner diagnosed internal hemorrhoids which were surgically removed in December 2007 and presently asymptomatic with occasional burning. 

In a June 2008 note, the Veteran's private physician stated that the Veteran was being treated for hemorrhoids in moderate severe pain and was still bleeding, and was referred back to the surgeon. 

At a July 2009 VA examination the Veteran reported constant problems with burning and occasional bleeding since his last surgery in 2007.  The burning is controlled with Anusol cream and medicated suppositories.  The Veteran reported a history of occasional rectal bleeding, with current burning and pain.  He reported a history of hemorrhoids with occasional bleeding.  There is a history of thrombosis but no recurrence of thrombosis.  Upon physical examination there were no hemorrhoids present.  The examiner diagnosed hemorrhoids by history, but currently none active. 

For the period beginning February 1, 2008, there is no evidence of large or thrombotic, irreducible external or internal hemorrhoids, with excessive redundant tissue to suggest frequent recurrences.  VA examinations demonstrated a history of hemorrhoids, currently asymptomatic, but with occasional bleeding.  There was no thrombosis, nor excessive redundant tissue noted at either examination nor in the private records.  There were no signs of anemia or fissure either.  There is no evidence to support a compensable rating at any time during the period on appeal.  

The assignment of different ratings throughout the pendency of the Veteran's appeal has been considered.  However, as there is no evidence to support a compensable rating at anytime, there is no evidence to support staged ratings.  Hart, 21 Vet. App. at 505.   

The Veteran believes that his hemorrhoids are more severe than currently evaluated. He is competent to report his symptomatology; however, those statements are outweighed by the medical evidence which includes a detailed medical examination and that examiner's observation of the pertinent findings.  

Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hemorrhoid disability.  Manifestations of the Veterans hemorrhoids consist of burning and occasional bleeding.  There is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether a higher or separate rating might be warranted based on occupational impairment but finds that no such rating is applicable as the record contains no findings or suggestions of occupational impairment secondary to the hemorrhoids.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable rating for hemorrhoids, (exclusive of the period from December 6, 2007, to February 1, 2008, during which a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30) is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


